975 So. 2d 474 (2007)
James I. PASCO, Jr., and Betty Pasco, Appellants,
v.
CITY OF OLDSMAR, FLORIDA, a municipality, Appellee.
No. 2D06-1147.
District Court of Appeal of Florida, Second District.
June 1, 2007.
Patrick B. Calcutt of Calcutt, Calcutt & Jayson, St. Petersburg, for Appellants.
James L. Yacavone, III, of Frazer, Hubbard, Brandt, Trask & Yacavone, L.L.P., Dunedin, for Appellee.
WALLACE, Judge.
James I. Pasco, Jr., and Betty Pasco appeal a circuit court order that awarded attorney's fees to the City of Oldsmar, Florida. The circuit court based the award on a proposal for settlement after it had granted a final summary judgment in favor of the City on the Pascos' action for a declaratory judgment concerning disputed property rights. In a related appeal, the Pascos sought review of the final summary judgment. See Pasco v. City of Oldsmar, 953 So. 2d 766 (Fla. 2d DCA 2007). Because we reversed the circuit court's entry of the final summary judgment in the related appeal and remanded the case for further proceedings, we also reverse the award of attorney's fees to the City. In reversing the attorney's fees award, we express no opinion on the sufficiency of the proposal for settlement to support an award of attorney's fees.
Reversed.
ALTENBERND and KELLY, JJ., Concur.